Citation Nr: 1336519	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for service-connected right ear hearing loss.

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota, which granted service connection for right ear hearing loss with a noncompensable rating.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

In August 2011, the Veteran withdrew his earlier request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiology examination in March 2011.  The March 2011 examination is not adequate as the examiner did not address both occupational and daily functioning, and the examiner specifically indicated that the results should not be used for rating purposes.  

Under the duty to assist, VA should attempt to associate any outstanding treatment records with the file, and the Veteran should be scheduled for a VA examination to determine the nature and severity of the service-connected right ear hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).





Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding pertinent medical records.  Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. If, after making reasonable efforts to obtain any outstanding non-VA records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Afterwards, schedule the Veteran for a VA audiological examination to determine the current nature and severity of his right ear hearing loss.  Make the claims file available to the examiner for review of the case.  The examiner should note that this case review took place.  

All necessary tests should be performed, including an interview of the Veteran, audiometric testing to determine pure tone thresholds, and testing of speech recognition ability with the Maryland CNC.  The examiner should also indicate the effect of the right ear hearing loss on both occupational and daily functioning.

The examiner should provide complete rationale for all opinions expressed.  

4. After completing the development, and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


